DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed May 17, 2021 In virtue of this communication, claims 1, 2 and 4-22 are currently patentable. 

Allowable Subject Matter
Claims 1, 2 and 4-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Jian et al. (IDS provided prior art english translation of CN108089748 A) in view of Kang (IDS provided prior art US 20160103517 Al) discloses invention that provides a flexible touch panel. The panel includes a first conductive pattern layer, an insulated layer and a second conductive pattern layer. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically a display device comprising: a display panel providing a base surface; and an input sensor disposed on the base surface, the input sensor comprising: an intermediate insulating layer; a first sensing electrode; and a second sensing electrode insulated from the first sensing electrode while crossing the first sensing electrode, the first sensing electrode comprising: a first pattern comprising mesh lines; and a second pattern overlapping with the first pattern with the intermediate insulating layer interposed therebetween, connected to the first pattern via a contact hole defined through the intermediate insulating layer, and comprising mesh lines, wherein the mesh lines of the first pattern comprise a first mesh line extending in a reference direction, the mesh lines of the second pattern comprise a second mesh line extending in the reference direction and overlapping with the first mesh line, and an edge of the first mesh line and an edge of the second mesh line are not aligned with each other in a direction normal to the base surface, and a distance between the edge of the first mesh line and the edge of the second mesh line in the reference direction is greater than a distance between the edge of the first mesh line and the edge of the second mesh line in a line width direction perpendicular to the reference direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624